OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2011 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3 Berwyn Fund Portfolio Manager’s Letter 5 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 26 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35 About Your Funds’ Expenses 42 Other Information 43 Approval of Advisory Agreements 44 2 THE BERWYN FUNDS 2011 Semi-Annual Report The Berwyn Funds Letter from the President July 25, 2011 Dear Shareholder: The bull market that began in March, 2009 produced solid gains for owners of stocks and bonds during the first half of this year. The six-month period was marked by a strong first quarter, but a second quarter in which the financial markets became mired in fears of another recession. Often it has been said that in a bull market stocks “climb a wall of worry” and this bull market certainly has typified that adage. Since March of 2009, U.S. financial markets have faced many challenges including the highest levels of unemployment in three decades, the devastation of the housing industry, the European sovereign debt crisis, wars and political instability throughout the Muslim world, the economic impact of the Japanese tsunami and associated nuclear crisis and volatile commodity prices. Nevertheless, corporate earnings, the lifeblood of the financial markets, have risen dramatically subsequent to those registered for the fourth quarter of 2008, the recession’s worst quarter. More recently, the financial markets have been distracted by the government’s inability to raise the debt ceiling. Although we do not know the consequences of a failure to reach an agreement by the August 2nd deadline, this uncertainty underlines the pressure for all partisans to forge a timely compromise. In addition to increasing the debt ceiling prior to August 2nd, the stakes of not producing a thoughtful and balanced approach to future budget agreements are very high. The government needs more revenue, but raising taxes too much may hinder economic growth and badly needed job creation. The government also needs to spend less money, but budget reductions will reduce the number of people employed directly and indirectly by the government. It would appear that the dilemma is best solved by a balanced, carefully orchestrated, long-range plan which has little precedence in the annals of our government’s history. While we cannot control the workings of Washington, The Berwyn Funds can control the selection of their investments. Each of our Funds produced positive returns for the six-month period ended June 30, 2011 and a detailed description of performance and portfolio composition are included in the pages that follow. Although the Berwyn Income Fund remains closed to new investors, total assets in the Fund are at an all-time high. This Fund continues to be positioned in what we believe to be a defensive manner, seeking to protect its income-oriented shareholders from the threat of rising inflation and interest rates. The Berwyn Fund’s assets under management are also near an all-time high, which we believe reflects an acknowledgement of its solid long-term performance. The Berwyn Cornerstone Fund currently holds a diversified portfolio of very high quality companies selling at historically low valuations. Although it is our opinion that 3 the marketplace has been reluctant thus far to place a fair valuation on these stocks, we believe it is only a matter of time before this sentiment becomes more positive. The managers of The Berwyn Funds cannot predict the outcome of the federal budget deficit negotiations that are going on in Washington at the time of this writing. However, our faith in our work is based upon our value oriented investment philosophy that encourages us to take advantage of crises to invest in corporations that will create wealth in the decades to follow. Thank you for your confidence and ownership in The Berwyn Funds. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2011 Semi-Annual Report Berwyn Fund a series of The Berwyn Funds July 25, 2011 Dear Berwyn Fund Shareholder: After an exceptionally strong first quarter, the Berwyn Fund (“BF”) lost 5.50 percent on a total return basis in the second quarter of 2011. During this three month period the performance of the major stock indices was mixed, with larger capitalization companies outperforming those with smaller market capitalizations. The Dow Jones Industrial Average (DJIA), Standard & Poor’s 500 Index (S&P 500) and NASDAQ were up 1.42 percent, up 0.10 percent and down 0.03 percent, respectively, for the quarter. Our reference index, the Russell 2000, lost 1.61 percent in that time frame. For the six-month period ending June 30, 2011, BF gained 8.06 percent on a total return basis, which exceeded the 6.21 percent gain registered by our reference index. The DJIA, S&P 500 and NASDAQ rose 8.58 percent, 6.02 percent and 5.01 percent, respectively, during the year’s first half. At the end of the first quarter, BF held 10.2 percent of its net assets in cash. This position reflected our inability to find undervalued investments in an atmosphere that had become overly optimistic. However, the mood of investors began to change early in the second quarter with increasing concerns that the economic recovery, which began in mid-2009, could not sustain itself. Escalating gasoline prices, interruptions in the industrial supply chain due to the Japanese nuclear crisis and unusually disruptive weather in the mid-western part of the United States impacted economic growth in the past few months and were factors in keeping the unemployment rate high. Consequently, many stocks that had enjoyed a run-up in price during the first quarter retreated as fears of a double-dip recession grew. The stocks that rose the most as measured by total return in the six-month period were VASCO Data Security, up 53.1 percent, Newpark, up 47.2 percent, Sturm, Ruger, up 44.6 percent, Genesco, up 39.0 percent and Rudolph Technologies, up 30.1 percent. The stocks that dropped the most as measured by total 5 return in this time frame were Suffolk Bancorp, down 43.4 percent, Hooker Furniture, down 36.3 percent, and Courier, down 26.5 percent. While Courier and Suffolk have been sold from the portfolio, we added to our position in Hooker Furniture. One new stock, Winnebago Industries, a leading manufacturer of motor homes, was added to the portfolio at the end of the June. Spartan Motors, mentioned in our first quarter letter, was the only other stock purchased in the semi-annual period. Cash comprised 10.2 percent of net assets as of June 30, 2011. The weakness in small-cap stock prices that we experienced in the second quarter has brought many new investment candidates into our buying range during July. Indeed, as of this writing we have begun to accumulate shares in one company whose products are based upon the science of a unique polymer chemistry. Another new candidate is a leader in touchscreen technology. As value investors, we depend upon weakness in the financial markets to create new opportunities for our shareholders. Hopefully, as our government struggles to reach an agreement on raising the debt ceiling, that’s what we are doing, “bottom fishing.” As of June 30, 2011, BF had $221 million in net assets. Thank you for your continued confidence in our work. Very truly yours, The Killen Group 6 Fund Performance for Periods Ended 6/30/11 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 33.58% 5.56% 9.94% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund as disclosed in the May 1, 2011 prospectus was 1.26%, which includes 0.01% of Acquired Fund Fees and Expenses. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 7 THE BERWYN FUNDS 2011 Semi-Annual Report Berwyn Income Fund a series of The Berwyn Funds July 25, 2011 Dear Berwyn Income Fund Shareholder: The total return to shareholders of the Berwyn Income Fund (“BIF”) for the second quarter was 1.27 percent as stocks and bonds posted modest returns in the face of both foreign and domestic sovereign debt concerns. A quarterly dividend of $0.10 per share was paid from net investment income, down slightly from the $0.125 per share dividend paid in last year’s second quarter. For the quarter, BIF’s performance fell between its two bond reference indices, the Citigroup Broad Investment Grade Bond Index (+2.28 percent) and the Merrill Lynch High Yield Bond Index (+0.99 percent). The Fund performed in line with its third reference index, the Lipper Income Fund Index (+1.23 percent) which, like BIF, has an equity component. For the six months ended June 30, 2011, BIF recorded a total return of 3.11 percent, besting the Citigroup Broad Investment Grade Index, which increased 2.66 percent, and trailing the Merrill Lynch High Yield Index, which had a total return of 4.93 percent. BIF also trailed its third reference index, the Lipper Income Fund Index, which recorded a six month total return of 3.96 percent. The financial markets started the second quarter strongly but, for the second year in a row, were shaken by the European financial crisis centered on Greece but threatening to ripple to other second tier economies. Worries of a pending default and a potential contagion cast a pall over the global equity and credit markets. Consequently, investors shifted to the perceived safety of U.S. Treasury bonds and conservative equity sectors during June. Little did they know, as the quarter came to a close, that the United States would face its own debt crisis as negotiations over a new debt ceiling stagnated. Credit spreads widened in the corporate bond market during the second quarter and we used the opportunity to invest roughly seven percent of the Fund’s cash reserves in corporate and convertible bonds. Following a surge in new corporate debt issuance over the past two years fueled by strong investor demand, many bonds had rallied in price as yields declined to what were, in our opinion, unattractive levels. The Fund’s cash 8 position increased during this period as a result of our price and risk disciplines. When credit market volatility increased in the second quarter, we were well positioned to buy as prices declined. As a result, positions were established in several new corporate bond holdings, including The Gap, Inc., Family Dollar Corp. and Interline Brands, Inc. In our opinion, each of the above companies possesses attractive investment characteristics. The Gap, for instance, has twice as much cash as debt on its balance sheet and typically generates in excess of $1 billion in free cash flow each year. We bought its ten year bonds at a yield of over 6 percent. Family Dollar is another retailer with strong fundamentals and a solid balance sheet. The bonds were purchased at an attractive 5 percent yield to their 2021 maturity. We purchased the high yield bonds of Interline Brands, a company that operates an industrial distribution business and has a very manageable level of debt. With a yield over 6.5 percent and a maturity of seven years, we believe BIF is being well compensated for the risk assumed in this security. Following the selloff in the equity markets that occurred in the second quarter, we increased our weightings in convertible bonds issued by NuVasive Corp. (NUVA) and SanDisk Corp. (SNDK). NuVasive has developed a process allowing for minimally invasive spinal surgery. From a financial perspective, NUVA has a strong balance sheet, has grown consistently over the past few years and covers its interest expense by a comfortable margin from operating income. The bonds, which were purchased to yield roughly 3 percent to their 2013 maturity, can provide some additional upside if the stock appreciates in the next few years. As of June 30, 2011, SanDisk, a maker of flash data storage cards, was our largest holding at 3 percent of the Fund. There are several good reasons to own SNDK bonds at this point in time despite the historical cyclicality of the flash memory market. The company’s balance sheet is, in our opinion, a fortress. SNDK is currently very profitable and it is generating significant free cash flow. While its sales and earnings are expected to be volatile going forward, we believe its financial condition and future earnings prospects warrant a full weighting in BIF. We purchased the bonds, which closed the quarter priced at over $96, at an average price of $88 over the past year. BIF’s equity portfolio performed well in the second quarter as the market favored the more conservative sectors, including Consumer Staples and Health Care, that are predominant in the Fund. Sysco Corp., a food distributor, was the Fund’s best stock performer with a 13.5 percent return. Johnson & Johnson (+13.3 percent), GlaxoSmithKline PLC (+13.1 percent) and Astrazeneca PLC (+8.6 percent), all Health Care companies, were among the top performers. During the quarter trading activity in stocks was light with no new positions added and only one stock, AAON, Inc., being sold. In our opinion, AAON is an exceptional company with strong growth potential. However, the dividend yield has fallen to 1% while the stock is trading close to 30 times its trailing twelve months earnings. The combination of low yield and high valuation prompted the sale. BIF closed the quarter with 27 percent of its net assets in common stocks, 57 percent in fixed income securities (including 19 percent in convertible bonds) and 16 percent in cash reserves, including commercial paper and money market funds. Despite the increase in the Fund’s fixed income allocation during the quarter, BIF still holds a lower percentage in bonds than in the past due to its higher than normal level of cash reserves. The Fund also has a shorter duration (a measure of a bond’s price sensitivity to interest 9 rate risk) relative to many of the major bond indices. In the past year it is possible that we could have earned higher returns for our shareholders had we been willing to assume greater risk. However, in a period of economic and financial volatility, the limited rewards available were insufficient to motivate us in that direction. As stewards of your capital we will continue to act prudently, but also opportunistically, when the perceived odds are in our favor. BIF’s objective is to provide current income while seeking to preserve capital by taking, in the opinion of the advisor, reasonable investment risks. Although our perception of “reasonable risk” may lead the Fund to underperform in certain periods, over the longer term we believe that we can provide solid returns while limiting volatility. This is a goal that has been elusive to many over sustained periods, but we believe that our investment process and discipline can produce such results. One final noteworthy point is that BIF’s total assets continue to nudge higher to record levels despite having closed to new investors in November of 2010. The Fund finished the quarter with $1.34 billion in assets. As long as the Fund remains closed to new investors, future growth in assets will primarily be tied to the appreciation of our portfolio holdings. In closing, we thank you for investing in BIF. We are grateful for the opportunity to manage your assets and we hope to reward your trust in the years ahead. Very truly yours, The Killen Group, Inc. 10 Fund Performance for Periods Ended 06/30/11 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 10.93% 8.66% 8.36% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund as disclosed in the May 1, 2011 prospectus was 0.68%, which includes 0.02% of Acquired Fund Fees and Expenses. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 12 THE BERWYN FUNDS 2011 Semi-Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds July 25, 2011 Dear Berwyn Cornerstone Fund Shareholder: For the second quarter and six months ended June 30, 2011, Berwyn Cornerstone Fund (“BCF”) lost 1.85 percent and gained 2.83 percent, respectively, on a total return basis. After a strong environment for stocks in the first quarter, fears of slowing economic growth weighed on the stock market in the second quarter, contributing to lower prices for a number of our stocks. Our primary benchmarks, the S&P 500 Index and S&P 400 Mid-Cap Index, had total returns of plus 0.10 percent and minus 0.73 percent for the second quarter and positive total returns of 6.02 percent and 8.56 percent for the six months, respectively. The stock market got off to a strong start in 2011 as the economic momentum of 2010 carried forward into early 2011, but the second quarter saw a much tougher environment. This was due to a perception that economic growth may be slowing in the United States and that the debt issues of Greece and Ireland were not being adequately addressed. Late in the first half, similar debates regarding the debt ceiling and budgetary constraints in the United States reinforced investor anxiety. The global and domestic economic concerns that weighed on investors in the second quarter follow on the heels of strong stock market returns in 2009 and 2010. These returns have produced a market where valuations, while not excessive, do reflect higher expectations. We believe that this has contributed to a market that is having a difficult time making significant advances. A continued upward move from current levels is certainly possible, but it will likely be achieved only by further economic recovery and growth in corporate profits. The Fund posted positive results in the Health Care and Information Technology areas in the first half. IBM and Dell continued to produce solid results. Their stocks have responded by moving higher, but we believe that both companies remain attractive 13 holdings. In Health Care, a number of our large cap pharmaceutical companies, including Johnson and Johnson and Abbott Laboratories, contributed positively to BCF’s return. This area of the market has been trading significantly below historical valuations for years, but we believe it continues to offer attractive return potential. The main contributors to BCF’s underperformance in the first half of 2011 were the holdings in the Financials and Consumer Discretionary sectors. Both of these industry groups have been negatively affected by the slow growth economy, characterized by high unemployment and weak consumer confidence. Financials companies, particularly banks, have the added burden of the uncertainty regarding appropriate capital levels and a more demanding regulatory environment. JPMorgan and Wells Fargo weighed on BCF’s performance in the first half of 2011. Although both companies have seen steady improvements in their earnings since 2008, their stock prices have languished for the past two years. We are of the opinion that JPMorgan’s and Wells Fargo’s ability to generate strong returns will not be significantly hampered by the present economy or the regulatory environment and that the market is underestimating the potential of these companies over the intermediate term. Both remain well capitalized, easily repaid their TARP borrowings and have raised their dividends. It may take time for these companies to prove their true worth to the market, but we believe we will be rewarded for our patience. In the Consumer Discretionary area, The Gap and Aeropostale negatively impacted performance. Both companies have seen some softening in their recent sales results. While we continue to believe that Gap has good long-term potential, we sold our position in Aeropostale after evaluating the company’s short-term results and coming to the conclusion that it is facing stiff competition in its category and that considerable time may be required before a turnaround can occur. There was one new addition to BCF during the second quarter, Bank of New York Mellon. As discussed above, we believe the Financials sector is currently one of the most undervalued. Bank of New York Mellon is a very well capitalized, stable financial institution that specializes in the custody of financial assets in addition to traditional banking activities. We believe the potential for margin improvement and sales growth is good if the management team continues to execute its business plan. There were two positions that we completely sold in the second quarter of 2011. The first was Aeropostale which, as described above, was eliminated due to poor fundamental results. The second was Conagra which had contributed positively to the Fund’s return over the past few years but, at its current level, we believed to be fully priced. At the end of the second quarter, Financials was BCF’s largest sector. This should come as no surprise, given our contrarian bias, as it is one of the most unpopular areas of the market. Other sectors where we have significant positions include Consumer Discretionary and Information Technology. The main under-represented sector is Materials. This has been one of the most popular sectors over the last few years with its exposure to gold and other commodity-oriented businesses. The high valuations in an area this popular make it difficult for us to find attractive investments. The sector weightings of BCF at the end of June show overweightings in the unpopular areas of the market and underweightings in sectors that enjoy heightened investor enthusiasm. 14 While the first half of 2011 has been challenging, marked by underperformance versus our benchmarks, we continue to invest in areas of the market that, in our opinion, offer potential for positive returns combined with a lower risk profile. Our time-tested strategy of searching out undervalued stocks and avoiding popular stocks or sectors that potentially carry higher risk will continue to guide us as we move forward. We appreciate our shareholders’ support and look forward to better results over the coming quarters and years. Very truly yours, The Killen Group, Inc. Fund Performance for Periods Ended 6/30/11 (Average Annual Total Returns) One Year Five Years Since Inception (5/01/02) Berwyn Cornerstone Fund 18.41% 3.15% 5.69% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund as disclosed in the May 1, 2011 prospectus were 2.20% and 1.26%, respectively, which includes 0.01% of Acquired Fund Fees and Expenses. The Advisor has contractually agreed until at least May 1, 2012 to waive investment advisory fees and/or reimburse Fund expenses so that the Fund’s total annual fund operating expenses (excluding Acquired Fund Fees and Expenses) do not exceed 1.25% of the Fund’s average daily net assets. Fee waivers and/or expense reimbursements by the Advisor have positively impacted the Fund’s performance. Without such waivers and/or reimbursements, performance would have been lower. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 15 16 BERWYN FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 89.8% Shares Value CONSUMER DISCRETIONARY — 12.9% AUTO COMPONENTS — 2.8% Spartan Motors, Inc. $ AUTOMOBILES — 1.5% Winnebago Industries, Inc.+ HOUSEHOLD DURABLES — 2.0% Hooker Furniture Corp. LEISURE EQUIPMENT & PRODUCTS — 2.4% Sturm, Ruger & Co., Inc. SPECIALTY RETAIL — 4.2% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ CONSUMER STAPLES — 5.4% FOOD PRODUCTS — 5.4% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. ENERGY — 6.9% ENERGY EQUIPMENT & SERVICES — 4.4% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 2.5% VAALCO Energy, Inc.+ FINANCIALS — 12.6% COMMERCIAL BANKS — 2.5% City Holding Co. INSURANCE — 7.3% American Equity Investment Life Holding Co. Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. THRIFTS & MORTGAGE FINANCE — 2.8% Dime Community Bancshares, Inc. HEALTH CARE — 1.5% HEALTH CARE PROVIDERS & SERVICES — 1.5% LifePoint Hospitals, Inc.+ 17 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 89.8% (continued) Shares Value INDUSTRIALS — 24.2% AEROSPACE & DEFENSE — 1.8% Ducommun, Inc.+ $ AIRLINES — 2.3% SkyWest, Inc. BUILDING PRODUCTS — 2.5% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 7.9% Ennis, Inc. Knoll, Inc. US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.3% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 2.7% Encore Wire Corp. MACHINERY — 4.7% Graham Corp. Tennant Co. INFORMATION TECHNOLOGY — 22.7% COMMUNICATIONS EQUIPMENT — 2.7% InterDigital, Inc. COMPUTERS & PERIPHERALS — 1.4% Stratasys, Inc.+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 5.7% Methode Electronics, Inc. Plexus Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 5.8% Advanced Energy Industries, Inc.+ Rudolph Technologies, Inc.+ SOFTWARE — 7.1% Fair Isaac Corp. VASCO Data Security International, Inc.+ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 89.8% (continued) Shares Value MATERIALS — 1.3% CHEMICALS — 1.3% KMG Chemicals, Inc. $ UTILITIES — 2.3% GAS UTILITIES — 2.3% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $162,128,233) $ MONEY MARKET FUNDS — 10.8% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.08%* Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.03%* TOTAL MONEY MARKET FUNDS (Cost $23,780,543) $ TOTAL INVESTMENTS AT VALUE — 100.6% (Cost $185,908,776) $ LIABILITIES IN EXCESS OF OTHER ASSETS ­­— (0.6%) ) NET ASSETS — 100.0% $ + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 26.9% Shares Value CONSUMER DISCRETIONARY — 1.5% SPECIALTY RETAIL — 1.5% Chico's FAS, Inc. $ CONSUMER STAPLES — 2.3% FOOD & STAPLES RETAILING — 1.1% SYSCO Corp. HOUSEHOLD PRODUCTS — 1.2% Kimberly-Clark Corp. ENERGY — 0.9% ENERGY EQUIPMENT & SERVICES — 0.9% Tidewater, Inc. FINANCIALS — 3.9% DIVERSIFIED FINANCIAL SERVICES — 1.2% JPMorgan Chase & Co. INSURANCE — 2.4% Chubb Corp. (The) HCC Insurance Holdings, Inc. THRIFTS & MORTGAGE FINANCE — 0.3% New York Community Bancorp, Inc. HEALTH CARE — 4.6% PHARMACEUTICALS — 4.6% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 5.4% COMMERCIAL SERVICES & SUPPLIES — 3.2% Ennis, Inc. US Ecology, Inc. INDUSTRIAL CONGLOMERATES — 0.7% 3M Co. MACHINERY — 0.5% Met-Pro Corp. PROFESSIONAL SERVICES — 1.0% Dun & Bradstreet Corp. (The) 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 26.9% (continued) Shares Value INFORMATION TECHNOLOGY — 3.9% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 1.1% Methode Electronics, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.5% Intel Corp. SOFTWARE — 1.3% Microsoft Corp. MATERIALS — 1.7% CONSTRUCTION MATERIALS — 1.2% Eagle Materials, Inc. METALS & MINING — 0.5% Alcoa, Inc. UTILITIES — 2.7% ELECTRIC UTILITIES — 1.7% Exelon Corp. GAS UTILITIES — 1.0% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $305,143,732) $ PREFERRED STOCKS — 1.3% Shares Value FINANCIALS — 1.3% CAPITAL MARKETS — 0.1% BNY Capital V - Series F $ COMMERCIAL BANKS — 0.1% Wells Fargo Capital IX DIVERSIFIED FINANCIAL SERVICES — 0.3% JPMorgan Chase Capital XII REAL ESTATE INVESTMENT TRUSTS (REIT) — 0.8% Health Care REIT, Inc. - Series D Public Storage - Series F TOTAL PREFERRED STOCKS (Cost $16,105,664) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 52.6% Par Value Value CONSUMER DISCRETIONARY — 16.6% DIVERSIFIED CONSUMER SERVICES — 1.1% Hillenbrand, Inc., 5.50%, due 07/15/20 $ $ Service Corp. International, 6.75%, due 04/01/15 Service Corp. International, 7.50%, due 04/01/27 HOTELS, RESTAURANTS & LEISURE — 0.3% Choice Hotels International, Inc., 5.70%, due 08/28/20 HOUSEHOLD DURABLES — 2.5% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 LEISURE EQUIPMENT & PRODUCTS — 3.0% Hasbro, Inc., 6.60%, due 07/15/28 Hasbro, Inc., 6.35%, due 03/15/40 Mattel, Inc., 6.20%, due 10/01/40 Smith & Wesson Holding Co., 4.00%, due 12/15/26 CV MEDIA — 0.6% Scholastic Corp., 5.00%, due 04/15/13 MULTI-LINE RETAIL — 2.2% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL — 6.9% Best Buy Company, Inc., 5.50%, due 03/15/21 Gap, Inc. (The), 5.95%, due 04/12/21 Home Depot, Inc. (The), 5.875%, due 12/16/36 Payless Shoes Corp., 8.25%, due 08/01/13 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 2.5% FOOD & STAPLES RETAILING — 1.3% Wal-Mart Stores, Inc., 5.25%, due 09/01/35 FOOD PRODUCTS — 1.2% Chiquita Brands International, Inc., 7.50%, due 11/01/14 Chiquita Brands International, Inc., 8.875%, due 12/01/15 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 52.6% (continued) Par Value Value ENERGY — 3.0% ENERGY EQUIPMENT & SERVICES — 3.0% Bristow Group, Inc., 3.00%, due 06/15/38 CV $ $ Dresser-Rand Group, Inc., 6.50%, due 05/01/21 Transocean Ltd., 1.50%, due 12/15/37 CV FINANCIALS — 4.8% INSURANCE — 2.9% American Equity Investment Life Holding Co., 5.25%, due 12/06/24 CV Horace Mann Educators Corp., 6.85%, due 04/15/16 Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 6.75%, due 12/15/28 REAL ESTATE INVESTMENT TRUSTS (REIT) — 1.9% Health Care REIT, Inc., 4.70%, due 09/15/17 Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 8.1% HEALTH CARE EQUIPMENT & SUPPLIES — 1.7% NuVasive, Inc., 2.25%, due 03/15/13 CV HEALTH CARE PROVIDERS & SERVICES — 5.7% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 6.125%, due 06/01/13 Omnicare, Inc., 3.25%, due 12/15/35 CV Owens & Minor, Inc., 6.35%, due 04/15/16 PHARMACEUTICALS — 0.7% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS — 12.3% AEROSPACE & DEFENSE — 5.9% Alliant Techsystems, Inc., 2.75%, due 09/15/11 CV Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 6.375%, due 10/15/15 Orbital Sciences Corp., 2.437%, due 01/15/27 CV COMMERCIAL SERVICES & SUPPLIES — 2.8% Corrections Corp. of America, 6.25%, due 03/15/13 Deluxe Corp., 5.125%, due 10/01/14 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 52.6% (continued) Par Value Value INDUSTRIALS — 12.3% (continued) INDUSTRIAL CONGLOMERATES — 0.4% Carlisle Cos., Inc., 5.125%, due 12/15/20 $ $ MACHINERY — 0.6% Westinghouse Air Brake Technologies Corp., 6.875%, due 07/31/13 PROFESSIONAL SERVICES — 0.2% Equifax, Inc., 6.90%, due 07/01/28 TRADING COMPANIES & DISTRIBUTORS — 2.4% Interline Brands, Inc., 7.00%, due 11/15/18 WESCO International, Inc., 7.50%, due 10/15/17 INFORMATION TECHNOLOGY — 4.3% COMPUTERS & PERIPHERALS — 3.0% SanDisk Corp., 1.00%, due 05/15/13 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 1.3% Anixter, Inc., 5.95%, due 03/01/15 Itron, Inc., 2.50%, due 08/01/26 CV MATERIALS — 1.0% METALS & MINING — 1.0% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 TOTAL CORPORATE BONDS (Cost $680,632,508) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 2.6% Par Value Value FEDERAL NATIONAL MORTGAGE ASSOCIATION — 2.6% 1.25%, due 02/27/14 (Cost $34,877,515) $ $ COMMERCIAL PAPER — 4.8% Par Value Value American Express Co., discount, 0.01%*, due 07/05/11 $ $ Sears, Roebuck & Co., discount, 0.01%*, due 07/05/11 TOTAL COMMERCIAL PAPER (Cost $64,997,111) $ 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 10.8% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02%† $ Fidelity Institutional Money Market Portfolio - Select Class, 0.08%† Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.03%† TOTAL MONEY MARKET FUNDS (Cost $144,785,895) $ TOTAL INVESTMENTS AT VALUE — 99.0% (Cost $1,246,542,425) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 1.0% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. * Rate shown is the annualized yield at time of purchase, not an interest rate. † Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 92.8% Shares Value CONSUMER DISCRETIONARY — 16.6% AUTOMOBILES — 3.0% Thor Industries, Inc. $ MEDIA — 1.4% Walt Disney Co. (The) SPECIALTY RETAIL — 12.2% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES — 6.0% FOOD & STAPLES RETAILING — 2.9% SYSCO Corp. HOUSEHOLD PRODUCTS — 3.1% Kimberly-Clark Corp. ENERGY — 6.3% ENERGY EQUIPMENT & SERVICES — 2.6% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 3.7% Chevron Corp. FINANCIALS — 21.0% CAPITAL MARKETS — 2.8% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 2.9% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 3.1% JPMorgan Chase & Co. INSURANCE — 10.0% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group THRIFTS & MORTGAGE FINANCE — 2.2% New York Community Bancorp, Inc. 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 92.8% (continued) Shares Value HEALTH CARE — 13.8% PHARMACEUTICALS — 13.8% Abbott Laboratories $ AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 11.7% AEROSPACE & DEFENSE — 3.5% L-3 Communications Holdings, Inc. CONSTRUCTION & ENGINEERING — 3.1% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES — 2.6% 3M Co. PROFESSIONAL SERVICES — 2.5% Dun & Bradstreet Corp. (The) INFORMATION TECHNOLOGY — 15.4% COMPUTERS & PERIPHERALS — 5.3% Dell, Inc.+ Hewlett-Packard Co. IT SERVICES — 3.9% International Business Machines Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.2% Intel Corp. SOFTWARE — 3.0% Microsoft Corp. MATERIALS — 2.0% METALS & MINING — 2.0% Alcoa, Inc. TOTAL COMMON STOCKS (Cost $9,274,567) $ 10,489,521 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 7.3% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.08%* $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.03%* TOTAL MONEY MARKET FUNDS (Cost $826,904) $ TOTAL INVESTMENTS AT VALUE — 100.1% (Cost $10,101,471) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1%) ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: At Market Value (Cost $185,908,776, $1,246,542,425 and $10,101,471 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Receivables: Dividends and Interest Fund Shares Sold Investment Securities Sold — Other Assets Total Assets Liabilities Payables: Fund Shares Redeemed Investment Securities Purchased — Accrued Investment Advisory Fees (Note 5) Accrued Administration Fees (Note 5) Other Accrued Expenses and Liabilities Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Accumulated Undistributed Net Investment Income (Loss) ) Accumulated Net Realized Gains (Losses) From Security Transactions ) ) Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends $ $ $ Interest — Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration Fees Postage and Supplies Custodian and Bank Service Fees Report Printing Professional Fees Insurance Trustees’ Fees and Expenses Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income (Loss) ) Realized and Unrealized Gains (Losses) on Investments Net Realized Gains (Losses) from Sales of Investment Securities ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) Net Realized and Unrealized Gains on Investments Net Increase in Net Assets
